                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CHARLES B. WHITSETT, SR.,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:17-cv-01049
                                                     )     Judge Trauger
CORECIVIC, INC.,                                     )
                                                     )
       Defendant.                                    )

                                            ORDER

       On October 30, 2018, the magistrate judge issued a Report and Recommendation

(DE #19), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice under Federal Rule of Civil Procedure 41(b) and Local Rule 41.01(a).

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 17th day of December 2018.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
